Learned, P. J.
We think that this judgment cannot be sustained. The order signed by defendant requested plaintiff to let Granger have merchandise, as desired, to á certain value. The plaintiff did not let Granger have merchandise pn receipt of the order, but, on the contrary, applied the amount of the order on an old account which he had against Granger. He therefore did not do what the defendant requested, and hence the defendant is under no obligation to pay. The defendant can only be held liable on his agreement; that was to pay for merchandise which plaintiff should let Granger have. It is of no consequence to this case whether defendant owed or did not owe Granger'. If plaintiff had complied with the order, he could have recovered; as he did not, he cannot. Judgment reversed, with costs.